                IN THE UNITED STATES DISTRICT COURT
            FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                            AT BLUEFIELD

ROYCE THERMON JOHNSON,

     Petitioner,

v.                                   CIVIL ACTION NO. 1:19-00403

WARDEN, FCI McDowell,

     Respondent.

                     MEMORANDUM OPINION AND ORDER

     Pending before the court is petitioner’s motion for an

extension of time to file objections to Magistrate Judge

Aboulhosn’s Proposed Findings and Recommendation (“PF&R”).    (ECF

No. 13.)   Petitioner filed his motion prior to the deadline for

filing objections.

     Petitioner does not specify how much additional time he

needs.   He simply says that he needs time to review his case.

He offers no explanation as to the circumstances that make him

unable to file his objections by the deadline.

     Because petitioner is proceeding pro se, and because he

timely filed his motion, the court finds that a modest extension

is appropriate.    Accordingly, petitioner’s motion for an

extension (ECF No. 13) is GRANTED, and the deadline for

plaintiff to file all objections to the PF&R is EXTENDED to

April 20, 2021.
     The Clerk is directed to send a copy of this Order to

counsel of record and any unrepresented parties.

     IT IS SO ORDERED this 6th day of April, 2021.

                                     ENTER:




                                    David A. Faber
                                    Senior United States District Judge




                                2
